Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Claims:
Claim 11, line 12, after “element”, insert---that---.
Amendment made to provide grammatical clarity to the claim. 
Drawings
3.	The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Add “prior art” label to figs. 1 and 2.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: After a review of Applicant’s arguments and the prior art of record, it is believed that the present invention is novel and non-obvious wherein no reference discloses the recited structure, specifically a separating member positioned between an inner bent portion and an outer bent portion, the separating member being configured to transmit bending forces between the outer and inner tubes when the outer tube is bent, wherein the separating member comprises longitudinal fluid passage means between the inner and outer tubes, the separating member comprising a first and second edge, each edge respectively comprising at least one first connecting element and at least one second connecting element that mechanically cooperate at an outer periphery of the inner tube.  The Wolf reference was used in the first action rejection discloses the separating member positioned between inner and outer tubes, comprising longitudinal fluid passage means, as well as first and second edges forming a mounting slot therebetween.  As Applicant points out the separating member of Wolf  frictionally engages the inner tube or is heat shrunk about the inner tube, or held in place by bands about the inner tube, and therefore providing first Wolf would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


February 23, 2021
P. F. Brinson